LATTIMORE, Judge.
Conviction for possessing intoxicating liquor; punishment, one year in the penitentiary.
Appellant defended upon the proposition of an alibi. The charge of the court in reference to this defense told the jury that if the evidence *362raised in their minds a reasonable doubt as to the presence of the defendant at the place where the offense was committed, if any such was committed, they should give the defendant the benefit of such doubt and acquit him. This seems to have been excepted to as insufficient. The charge has been approved. McLeroy v. State, 97 Texas Crim. Rep., 307, 263 S. W., 309, followed and approved in Mitchell v. State, 103 Texas Crim. Rep., 93, 279 S. W., 1112.
The facts sufficiently showed appellant to have been in possession of a quantity of whisky on the occasion laid in the indictment and need not be set out at length. We have given consideration to the matters set out in appellant’s brief, but believe the record to be here without any showing of error, and the judgment will be affirmed.

Affirmed.